Exhibit 10.1

 

FIRST AMENDMENT

TO

DEALER MANAGER AGREEMENT

This First Amendment To Dealer Manager Agreement (the “Amendment”), effective as
of this 19th day of July 2013, is entered into by and between Inland Real Estate
Income Trust, Inc., a Maryland corporation (the “Company”), and Inland
Securities corporation, a Delaware corporation (the “Dealer Manager”).

WHEREAS, the Company and the Dealer Manager are parties to the Dealer Manager
Agreement, dated October 18, 2012 (the “Agreement”);

WHEREAS, the Company and the Dealer Manager desire to amend Section 4(d) of the
Agreement and Sections 4(c), 9(a) and 9(f) of Exhibit A to the Agreement, as set
forth herein; and

WHEREAS, the board of directors of the Company, including a majority of the
independent directors of the Company, approved the Amendment on the terms set
forth herein as being fair and reasonable to, and in the best interest of, the
Company.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound hereby, do hereby agree, as follows:

1. Defined Terms. Any term used herein that is not otherwise defined herein
shall have the meaning ascribed to such term as provided in the Agreement.

2. No Commissions in Respect of Special Sales. Section 4(d) of the Agreement is
hereby amended by deleting it in its entirety and replacing it with the
following:

(d)No Commissions in Respect of Special Sales. The Company will not pay the
Selling Commissions in respect of Special Sales. For purposes of this Agreement,
“Special Sale” shall mean: (i) the sale of Shares to each Soliciting Dealer and
to any of their respective directors, officers, employees or affiliates who
request and are entitled to purchase Shares net of Selling Commissions for $9.30
per Share; (ii) Shares credited to an investor as a result of a volume discount;
(iii) the sale of Shares to certain investors whose contracts for investment
advisory and related brokerage services include a fixed or “wrap” fee feature.
The Marketing Contribution will, however, be paid and may be reallowed in
respect of any Special Sales.

3. No Commissions in Respect of Special Sales. Section 4(c) of Exhibit A to the
Agreement is hereby amended by deleting it in its entirety and replacing it with
the following:

1

 

 

(c)No Commissions in Respect of Special Sales. No Selling Commission or
Marketing Contribution shall be paid in connection with Shares issued by the
Company as compensation for services performed or otherwise provided by Inland
Real Estate Investment Corporation or any of its directors, officers, employees
or affiliates, or the sale of Shares to Inland Securities Corporation or any of
its or the Company’s directors, officers, employees or affiliates. You shall not
be entitled to receive any compensation attributable to any of these
purchase(s). You acknowledge and agree that all sales of Shares described in
this Section 4(c) shall comply, and be made in accordance, with the rules of
FINRA, specifically including, but not in any way limited to, FINRA Rule 5130
therein.

No Selling Commission shall be payable in connection with Special Sales. For
purposes of this Agreement, “Special Sale” shall mean: (i) the sale of shares to
each Soliciting Dealer and to any of their respective directors, officers,
employees or affiliates who request and are entitled to purchase Shares net of
Selling Commissions for $9.30 per Share; (ii) Shares credited to an investor as
a result of a volume discount; (iii) the sale of Shares to certain investors
whose contracts for investment advisory and related brokerage services include a
fixed or “wrap” fee feature. The Marketing Contribution will, however, be paid
and may be reallowed in respect of any Special Sales. You acknowledge and agree
that all sales of Shares described in the foregoing paragraph of this
Section4(c) shall comply, and be made in accordance, with the rules of FINRA,
specifically including, but not in any way limited to, FINRA Rule 5130 therein.

4. Indemnification. The last sentence of Section 9(a) of Exhibit A to the
Agreement is hereby amended by deleting it in its entirety and replacing it with
the following:

We and the Company shall reimburse the Soliciting Dealer Indemnified Parties for
any reasonable legal or other expenses reasonably incurred by the Soliciting
Dealer Indemnified Parties, in connection with investigating or defending any
loss, claim, damage, liability or action.

5. Indemnification. The reference to Section 11 in the first sentence of Section
9(f) of Exhibit A to the Agreement is hereby amended by deleting it in its
entirety and replacing it with a reference to Section 9.

6. Continuing Effect. Except as otherwise set forth in this Amendment, the terms
of the Agreement shall continue in full force and effect and shall not be deemed
to have otherwise been amended, modified, revised or altered.

7. Counterparts. The parties agree that this Amendment has been or may be
executed in several counterparts, each of which shall be deemed an original, and
all counterparts shall together constitute one and the same instrument.

2

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment, effective as
of the date first written above.

 

 

 

Inland Real Estate Income Trust, Inc.,

a Maryland corporation

          By: /s/ JoAnn M. McGuinness   Name: JoAnn M. McGuinness   Title:
President

 

 

 

 

Inland Securities Corporation,

a Delaware corporation

          By: /s/ Roberta S. Matlin   Name: Roberta S. Matlin   Title: Vice
President      

 

 

 

 

 

 

Signature Page – Amendment to Dealer Manager Agreement

3

